                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JAMES WILLIAM BURCHARD,

                        Plaintiff,

                 v.                                          Case No. 20-C-306

DODGE CORRECTIONAL INSTITUTION,

                        Defendant.


                                             ORDER


          Plaintiff James William Burchard, who is currently representing himself and serving a

state prison sentence at Racine Correctional Institution, filed this action pursuant to 42 U.S.C.

§ 1983, alleging that his civil rights were violated. By order dated February 27, 2020, Plaintiff

was ordered to forward to the Clerk of Court the sum of $23.66 as an initial partial filing fee

within 21 days or explain why he is unable to do so. Dkt. No. 5. To date, Plaintiff has not paid

the initial partial filing fee or provided any reason for being unable to do so. From his failure to

pay and lack of communication, the court infers that Plaintiff no longer wishes to pursue this

action.

          For these reasons, the action is DISMISSED without prejudice pursuant to Civil Local

Rule 41(c). Plaintiff’s motion for leave to proceed without prepayment of the filing fee is

DENIED as moot. The Clerk is directed to enter judgment accordingly.

          SO ORDERED at Green Bay, Wisconsin this 31st day of March, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court
